Judgment unanimously reversed on the law and on the facts and a new trial ordered, unless the plaintff-respondcnt shall stipulate to accept the sum of $7,500, in which event the judgment as modified is affirmed, without costs. In this action in libel the jury returned a verdict in favor of plaintiff-respondent and against defendant-appellant in the sum of $52,500, consisting of $22,500 compensatory damages and $30,000 punitive damages. The court, on motion of defendant, entered an order reducing damages to $7,500, compensatory, and $12,500 punitive. In our view, the sum even as reduced is excessive. Although this was libel per se, on this record the compensatory damages do not exceed $2,500 and the punitive damages $5,000. Settle order on notice. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.